DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the arguments and amendments received on 06/16/2021.
Claims 1, 8, and 15 have been amended.
Claims 2, 9, and 18 have been cancelled.
Claims 1, 3-8, 10-17, and 19-20 are currently pending and have been examined.


Response to Arguments

Claims 1, 3-8, 10-17, and 19-20 overcome the 35 U.S.C. §101 rejection because the claims  are directed to eligible subject matter because the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).
The amendments of claim 1 render the 35 USC §112(f) claim interpretation moot.  The 35 USC §112(f) claim interpretation section has been removed from this Office Action.
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-17, and 19-20 have been considered but are not persuasive.  Applicant asserts the relied upon prior art combination of Wehr, Lewis, and Perry fails to disclose “re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal, wherein re-encrypting the service request reconstructs the service request sent by the fuel dispenser terminal” noting that Lewis discloses a method of decrypting and re-encrypting using a different encryption key.  The Examiner respectfully disagrees.  The Examiner notes that the referenced embodiment permits both options.  The EPP can re-encrypt the card data using a different key, or alternatively, the EPP can re-encrypt data using the same private encryption key.  Further, newly cited paragraph [0449] further discloses that the EPP can encrypt, decrypt, and re-encrypt data using the (previously stored) pin encryption data.  This permits an encryption, decryption, and re-encryption of secure data using both different and the same keys.  Both options are disclosed and therefore the Examiner maintains that Lewis does teach the additional element of re-encryption by the addition of paragraph [0449] in view of the previously cited paragraphs.


Double Patenting

Claims 1, 7, 8, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 13, and 15 of copending Application No. 16/408222 in view of Wehr (US 2006/0271431). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infrininging upon the other invention.  Elements of the claims in the present application that do not directly correlate to the claims of the reference application would have been obvious in view of the secondary reference of Wehr.  These elements are in bold in the table and are discussed below. 
This is a provisional nonstatutory double patenting rejection.
For reference, the following table matches the limitations of claim 1 of the reference application number 16/408222 with the similar limitations of claim 1 of the instant application.  


Claim 1 of 16/408222 (claims received 08/18/2021)
A network-enabled fuel dispensing system, comprising: 

A network-enabled fuel dispensing system, comprising: 

a fuel dispenser terminal located at a first location, comprising: 

a fuel dispenser terminal located at a first location, comprising: 

a first processor configured to: 

a user interface configured to:  

encrypt  a service request for a fuel purchase using a public encryption key , wherein the service request comprises card information associated with a customer; 

5generate a service request comprising card information associated with a customer; 
encrypt the service request; 

send the service request to a service processor via a remote controller; 

send the encrypted service request to a remote controller; 

receive a personalized offer for the customer in response to sending the service request, wherein the personalized offer comprises a coupon for a product available at the first location; 

receive a personalized offer for the customer in response to 10sending the encrypted service request; and 
generate a personalized offer for the customer based on the identity of 20the customer; 



receive a user response that indicates the coupon was accepted; 

display at least a portion of the personalized offer; and 
send the personalized offer to the fuel dispenser terminal; 

send the user response to the remote controller; 
receive an authorization token for retrieving the product from the first location in response to sending the user feedback to the remote controller; and 

the remote controller located at a second location that is different from the first location, and comprising a processor configured to: 

output the authorization token, wherein outputting the authorization token comprises wirelessly transmitting the authorization token to a user device that is associated with the customer; and the remote controller located at a second location that is different from the first location, comprising a second processor configured to: 


determine an identity of the customer based on the card information associated with the customer; 

intercept the service request transmitted by the fuel dispenser terminal to the service processor; 

intercept the service request transmitted by the fuel dispenser terminal to the service processor; 



15decrypt the encrypted service request to identify the card information associated with the customer; 

send the personalized offer  in response to receiving the service request; 


receive the user response; 



determine the coupon was accepted based on the user response; 

update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request; 


re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal, wherein re-encrypting the service request reconstructs the service request sent by the fuel dispenser terminal; 

re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal, wherein re-encrypting the service request reconstructs the service request sent by the fuel dispenser terminal; 



send the re-encrypted service request to a service processor
receive an authorization confirmation in response to sending the re-encrypted service request to the service processor; 


generate the authorization token in response to receiving the authorization confirmation; and send the authorization token to the fuel dispenser terminal



16/408222 discloses the claim elements above as shown in the chart.  
16/408222 does not disclose:
Wehr teaches:
send the personalized offer  in response to receiving the service request (offer of a carwash, see figure 3, 4, 5A (identifying characteristic) and [0051])
receive the user response (accept carwash offer, see [0051]); 
determine the coupon was accepted based on the user response (transmit acceptance, see [0051], host computer 12, see [0034])
update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request (adding cost of carwash to total cost, see [0051]); 
receive an authorization confirmation in response to sending the re-encrypted service request to the service processor (authorize transaction with payment card, see [0049]);
generate the authorization token in response to receiving the authorization confirmation; and send the authorization token to the fuel dispenser terminal (receive code for carwash, see [0051])
It would have been obvious to one of ordinary skill in the art to combine the system and method providing a network enabled fuel dispensing system of 16/408222 with the system and method for operating one or more fuel dispensers of Wehr because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  A more secure transaction system can be created by combining 16/408222’s network enabled fuel dispensing system with Wehr’s fuel distribution and payment system.  

   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wehr (US 2006/0271431), in view of Lewis (US 2014/0081874), Perry (US 10,360,551), and Williams (US 2015/0106196).
Claims 1, 8, 15:
Wehr discloses:
A network-enabled fuel dispensing system, comprising (network connect fuel dispenser, see figure 1, [0005]): 
a fuel dispenser terminal located at first location, comprising (fuel dispensers, see figure 1, [0035]): 
a first processor configured to (POS interface, see [0037]; processor, see [0036])): 

[…] a service request for a fuel purchase […], wherein the service request comprises card information associated with a customer (send card info, see [0038, 0046], remote host computer (12), see figure 1, [0034]); 
send the service request to a service processor via a remote controller (host computer 12, see figure 1);
receive a personalized offer for the customer in response to sending the service request, wherein the personalized offer comprises a coupon for a product available at the first location (offer of a carwash, see figure 3, 4, 5A (identifying characteristic) and [0051]); 
display at least a portion of the personalized offer (offer of a carwash, see figure 3 and [0051]); 
receive a user response that indicates the coupon was accepted (accept carwash offer, see [0051]); 
send the user response to the remote controller (transmit acceptance, see [0051], host computer 12, see [0034]); 
receive an authorization token for retrieving the product from the first location in response to sending the user feedback to the remote controller (receive code for carwash, see [0051]); and 
output the authorization token (receive code for carwash, see [0051]; Note: authorization token is interpreted as code for carwash); and 
the remote controller located at a second location that is different from the first location, comprising a second processor configured to (host computer 12, see figure 1): 
send the personalized offer in response to receiving the service request  (offer of a carwash, see figure 3, 4, 5A and [0051]); 
receive the user response (transmit acceptance, see [0051]); 
determine the coupon was accepted based on the user response (transmit acceptance, see [0051], host computer 12, see [0034]); 
update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request (adding cost of carwash to total cost, see [0051]); 
send the […] service request to the service processor (send card info, see [0038, 0046], remote host computer (12), see figure 1, [0034]);
receive an authorization confirmation in response to sending the […] to the service processor (authorize transaction with payment card, see [0049]); 
generate the authorization token in response to receiving the authorization confirmation; and (receive code for carwash, see [0051])
send the authorization token to the fuel dispenser terminal, wherein sending the authorization token to the fuel dispenser terminal (receive code for carwash, see [0051]), 
Wehr does not disclose:
re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal, wherein the re-encrypting the service request reconstructs the service request sent by the fuel dispenser terminal;
decrypt the service request using a private encryption key;
encrypt […] using a public encryption key
re-encrypted service request
intercept the service request transmitted by the fuel dispenser terminal to the service processor; 
triggers the fuel dispenser terminal to wirelessly transmit the authorization token to a user device that is associated with the customer. 
Lewis teaches:
re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal (re-using of public/private encryption keys to re-encrypt/decrypt card data/tokens, see [0442, 0446, 0449]), wherein the re-encrypting the service request reconstructs the service request sent by the fuel dispenser terminal (re-encryption to reconstruct before sending to the controller, see [0449]);
decrypt the service request using a private encryption key (decrypt using a private encryption key, see [0442]; see also [0446]);
encrypt […] using a public encryption key (encrypt using a public encryption key, see [0442]; see also [0446])
re-encrypted service request (re-encrypt the token/payment method, see [0442]; see also [0446])
It would have been obvious to one of ordinary skill in the art to combine the system and method for operating one or more fuel dispensers of Wehr with the ATM based encryption system of Lewis because 1) a need exists for a fuel system to collect and transmit payment data (see Wehr [0009, 0010]); and 2) a need exists for providing means of encrypting sensitive data transmitted at a POS/Kiosk used by a customer (see Lewis, abstract and [0004, 0005]). A more secure fuel delivery system is created by combining the fuel payment and delivery system of Wehr with the known encryption techniques used by Lewis in an alternative POS/Kiosk system that also permits a user to exchange sensitive data.  
Perry teaches:
triggers the fuel dispenser terminal to wirelessly transmit the authorization token to a user device that is associated with the customer (emulation of the POS on the mobile device thereby transmitting, wirelessly, the results of the transaction (receipt data), see figure 4 and Col 31 L8-45).
It would have been obvious to one of ordinary skill in the art to combine the system and method for operating one or more fuel dispensers of Wehr with the ATM based encryption system of Lewis and the system and method for emulating a POS on a mobile device of Perry because 1) a need exists for a fuel system to collect and transmit payment data (see Wehr [0009, 0010]); 2) a need exists for providing means of encrypting sensitive data transmitted at a POS/Kiosk used by a customer (see Lewis, abstract and [0004, 0005]); and 3) a need exists for providing a POS system of a user’s device operated in conjunction with a store/merchant based POS system, see Abstract, Col 1 Line 65 – Col 2 Line 13). A more secure fuel delivery system is created by combining the fuel payment and delivery system of Wehr with the known encryption techniques used by Lewis in an alternative POS/Kiosk system that also permits a user to exchange sensitive data using the user’s own mobile device of Perry.  
Williams teaches:
intercept the service request transmitted by the fuel dispenser terminal to the service processor (intercept messages between the fuel pump and the forecourt controller (payment processor) to enable altering of transactions, see [0010, 0050, 0056]); 
It would have been obvious to one of ordinary skill in the art to combine the system and method for operating one or more fuel dispensers of Wehr with the ATM based encryption system of Lewis, the system and method for emulating a POS on a mobile device of Perry, and the system for providing improved user experiences in a fuel dispensing environment of Williams because 1) a need exists for a fuel system to collect and transmit payment data (see Wehr [0009, 0010]); 2) a need exists for providing means of encrypting sensitive data transmitted at a POS/Kiosk used by a customer (see Lewis, abstract and [0004, 0005]); 3) a need exists for providing a POS system of a user’s device operated in conjunction with a store/merchant based POS system, see Abstract, Col 1 Line 65 – Col 2 Line 13); and 4) a need exists to provide a means to permit additional transaction to occur during a fueling transaction, using a mobile device of a user, to promote increased spending during the transaction (see Williams [0004]). A higher profit fuel delivery system is created by combining the fuel payment and delivery system of Wehr with the known encryption techniques used by Lewis in an alternative POS/Kiosk system that also permits a user to exchange sensitive data using the user’s own mobile device of Perry and the ability to intercept transaction messages to modify them for additional purchases of Williams.  
Claims 3, 10. 
The combination of Wehr, Lewis, Perry, and Williams discloses each element of claim 1/8 above; Wehr further discloses:
wherein outputting the authorization token comprises printing a representation of the authorization token onto a ticket (printer for printing receipts, see [0038, 0051]).
Claims 4, 11. 
The combination of Wehr, Lewis, Perry, and Williams discloses each element of claim 1/8 above; Wehr further discloses:
wherein outputting the authorization token comprises sending the authorization token to a device located at the first location (receive code for carwash at POS, see [0051, 0053])
Claims 5, 12, 19. 
The combination of Wehr, Lewis, Perry, and Williams discloses each element of claim 1/8/15 above; Wehr further discloses:
wherein generating the authorization token comprises generating an alpha numeric code (alphanumeric code, see [0097]).
Claims 6, 13, 20. 
The combination of Wehr, Lewis, Perry, and Williams discloses each element of claim 1/8 above; Wehr further discloses:
wherein generating the authorization token comprises generating a barcode (barcode, see [0063]).
Claim 7. 
The combination of Wehr, Lewis, Perry, and Williams discloses each element of claim 1 above; Wehr further discloses:
further comprising a local controller located at the first location, wherein (POS unit, see figure 1, [0034]):
the local controller is in signal communication with the fuel dispenser terminal and the remote controller (POS, fuel dispenser, network, see figure 1); and 
the local controller is configured to communicate data between the fuel dispenser terminal and the remote controller (POS, fuel dispenser, network, computer system, see figure 1).
Claim 14:
The combination of Wehr, Lewis, Perry, and Williams discloses each element of claim 8 above; Wehr further discloses:
receiving, by a local controller located at the first location, an … from the fuel dispenser terminal (submit payment info, see [0038, 0046]); and 
sending, by the local controller, the … to the remote controller (submit payment info, see[0038, 0046]).
Wehr does not disclose:
encrypted service request
Perry teaches:
encrypted service request (encrypt communication at POS, see Col 9 L29-42)
It would have been obvious to one of ordinary skill in the art to combine the system and method for operating one or more fuel dispensers of Wehr with the ATM based encryption system of Lewis and the system and method for emulating a POS on a mobile device of Perry because 1) a need exists for a fuel system to collect and transmit payment data (see Wehr [0009, 0010]); 2) a need exists for providing means of encrypting sensitive data transmitted at a POS/Kiosk used by a customer (see Lewis, abstract and [0004, 0005]); and 3) a need exists for providing a POS system of a user’s device operated in conjunction with a store/merchant based POS system, see Abstract, Col 1 Line 65 – Col 2 Line 13). A more secure fuel delivery system is created by combining the fuel payment and delivery system of Wehr with the known encryption techniques used by Lewis in an alternative POS/Kiosk system that also permits a user to exchange sensitive data using the user’s own mobile device of Perry.  
Claim 16. 
The combination of Wehr, Lewis, Perry, and Williams discloses each element of claim 15 above; Wehr further discloses:
wherein the processor is further configured to send a personalized offer that comprises the coupon for the product to the fuel dispenser terminal in response to receiving the service request (personalized offers, fuel discount coupons, see [0063, 0092] figure 5A).
Claim 17. 
The combination of Wehr, Lewis, Perry, and Williams discloses each element of claim 16 above; Wehr further discloses:
wherein the personalized offer further comprises an advertisement (advertisement, see [0063]).


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub No. 2017/0213212 to Dicker disclosing conducting transactions using electronic devices with non-native credentials.
U.S. Pub No. 2014/0095318 to Hradetzky disclosing personalized advertising at a POS unit.
U.S. Pub No. 2014/0074605 to Sanchez disclosing systems and methods for facilitating purchases at a gas station via mobile commerce.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/M.J.C/             Examiner, Art Unit 3681                                                                                                                                                                                           
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681